Citation Nr: 0637949	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  96-43 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a low 
back injury, to include osteoarthritis and disc disease of 
the lumbar spine, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to an initial rating in excess of 40 percent 
from September 23, 2002, for peripheral neuropathy of the 
left lower extremity.  

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

4.  Entitlement to service connection memory loss, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran had active service from January 1991 to March 
1991, and from July 1991 to February 1992, to include duty in 
Southwest Asia during the Persian Gulf War.  The veteran also 
had active duty with the Marine Corps for approximately 180 
days in 1965, and had multiple periods of active and inactive 
duty for training, both before and after the 1991-1992 
periods of service, with the Marine Corps Reserve and the 
Army Reserve, ending in 1997.   

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purpose of such remand was to permit the RO or AMC to 
adjudicate the veteran's claim for increase for low back 
disability under certain regulatory changes effectuated in 
September 2003.  Following the completion of the requested 
actions, the case has since been returned to the Board for 
further review. 

Notice is taken that, while the case remained in remand 
status, the AMC's Resource Unit by rating action in March 
2006 found there to be clear and unmistakable error in prior 
RO action assigning an effective date of December 20, 2004, 
for entitlement to a 40 percent evaluation for the veteran's 
service-connected peripheral neuropathy of the left lower 
extremity.  The Resource Center then assigned an effective 
date for the initial 40 percent rating for such disability as 
of the date of the VA's receipt of the veteran's claim, 
September 23, 2002.  On the basis of the foregoing, the Board 
has recharacterized the appellate issues as set forth on the 
title page of this document. 

The issues of the veteran's entitlement to service connection 
for memory loss and chronic fatigue syndrome, to include as 
due to an undiagnosed illness, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the AMC in Washington, DC.  VA will advise the veteran of any 
further action needed on his part with respect to this 
matter. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a low back 
injury include osteoarthritis and disc disease of the lumbar 
spine, along with functional limitation; it has not been 
manifested by more than severe intervertebral disc syndrome, 
ankylosis of the lumbar spine or any additional neurological 
impairment (other than the separately rated (40%) peripheral 
neuropathy of his left lower extremity), including but not 
limited to bowel and bladder impairment.  

2.  From September 23, 2002, the veteran's service-connected 
disc disease of the lumbar spine has not been manifested by 
incapacitating episodes of intervertebral disc syndrome with 
a total duration of at least four weeks during the previous 
12 months.

3.  From September 26, 2003, the veteran's service-connected 
low back disorder has not been manifested by ankylosis of the 
thoracolumbar spine.  

4.  The veteran's service-connected peripheral neuropathy of 
the left lower extremity has been manifested by no more than 
moderately severe incomplete paralysis of the sciatic nerve; 
evidence of complete paralysis or severe incomplete paralysis 
of the sciatic nerve with marked muscular atrophy is lacking.  




CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 40 percent for residuals of a low back injury, to 
include osteoarthritis and disc disease of the lumbar spine, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (prior to and from September 23, 2002); Diagnostic Codes 
5003, 5292, 5295 (2002); and Diagnostic Codes 5237, 5242, 
5243 (in effect from September 26, 2003); 38 C.F.R. §§  
3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59 (2006).

2.  The schedular criteria for the assignment of an initial 
rating in excess of 40 percent from September 23, 2002, for 
peripheral neuropathy of the left lower extremity, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded most recently by the 
Board in November 2005.  One or more other remands from the 
Board preceded that action.  All of the actions previously 
sought by the Board through its prior development requests as 
to the matters herein addressed appear to have been completed 
in full as directed, and neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete what was 
initiated as a claim for increase for low back disability, 
including neuropathy of the left leg, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the veteran was 
provided in several letters mailed to the veteran, to include 
the VCAA notice letter issued in May 2001.  The veteran was 
thereby notified that he should submit all pertinent evidence 
in his possession.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  While the May 2001 letter was issued after the RO 
decisions that are the subject of this appeal, the issues 
were readjudicated by the RO after VCAA notice was furnished.  
See supplemental statement of the case issued (SSOC) in March 
2006; Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect). 

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

Although notice as to disability ratings or effective dates 
were service connection to be awarded, pursuant to 
Dingess/Hartman, is lacking, the issue of service connection 
is not specifically herein at issue; rather, the issues are 
those relating to a claim for increase and for a claim for 
initial rating.  Given that the Board has herein concluded 
that there is no basis for either benefit sought on appeal, 
any error as to notice under Dingess/Hartman is found to be 
harmless, and it is determined that prejudice would not 
result to the veteran were the Board to enter a final 
decision as to the matters herein addressed on their merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Multiple VA medical 
examinations have been afforded the veteran with respect to 
his service-connected low back and left leg disorders, with 
such examinations having been comprehensive in scope and 
productive of detailed clinical and diagnostic findings.  As 
such, it is found VA has satisfied its duties under the VCAA.




Merits of the Claim for Increase for a Low Back Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 3.155; 38 C.F.R., 
Part 4. Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

Service connection for a lumbar strain was established by RO 
action in November 1992.  At that time, a 10 percent 
evaluation was assigned for the veteran's low back disorder 
under DC 5295, effective from February 1992.  That rating 
remained in effect until increased as of August 1994 by the 
RO in its rating decision of April 1995, with assignment of a 
40 percent rating for lumbosacral strain and disc protrusion 
with extrinsic compression of the L-5 root and radiculopathy 
of the left lower extremity under DC 5293.  It is the 
veteran's disagreement with the 40 percent rating assigned as 
of August 1994 and following that is the basis of the instant 
appeal.  No further change in the rating assigned was 
subsequently effectuated, although the RO recharacterized 
such disability, beginning in September 2003, as residuals of 
a low back injury, with osteoarthritis of the lumbar spine 
and a broad-based disc bulge at L5-S1, and established a 
separate grant for service connection for related involvement 
of the left lower extremity, specifically peripheral 
neuropathy of the left lower extremity.  

The criteria for the evaluation of spinal disorders were 
amended during the course of the instant appeal, initially as 
of September 23, 2002, and then on September 26, 2003.  See 
68 Fed. Reg. 51454-51456 (2003); 67 Fed. Reg. 54345 (2002).  
Because of this fact, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003,69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

The 40 percent rating for the veteran's low back disability 
is the maximum evaluation allowed under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (limitation of motion of the lumbar 
spine) and 5295 (lumbosacral strain) (2002).

Under criteria effective from September 23, 2002 (but 
applicable here for the entire period of time in question), 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, DC 
5293, is evaluated as 20 percent disabling where it is 
moderate in degree, with recurring attacks.  A 40 percent 
rating is warranted for severe intervertebral disc syndrome 
with recurring attacks and little intermittent relief.  A 60 
percent rating, the highest available, is assignable for an 
intervertebral disc syndrome that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) on the basis of 
the total duration of incapacitating episodes over the past 
12 months, and as of September 26, 2003, either on the basis 
of the aforementioned incapacitating episodes or under a 
general rating formula for diseases and injuries of the 
spine, as was cited above for lumbosacral strain.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  With incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks 
during the previous 12-month period, a 20 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months, a 40 percent rating is for 
assignment.  Where the incapacitating episodes are at least 
six weeks in total duration during the previous 12 weeks, a 
60 percent evaluation, the highest available, is assignable.  
38 C.F.R. § 4.71a, DC 5243.

As of September 26, 2003, and thereafter, a spinal disorder 
under the general rating formula, with or without regard to 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is assigned a 50 percent 
rating upon a showing of unfavorable ankylosis of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5237, 5242.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

In connection with the veteran's claim for increase, he has 
alleged in oral testimony and written statements that the 
currently assigned 40 percent rating for his service-
connected low back disorder is not reflective of the actual 
severity of such disability.  Notwithstanding the veteran's 
contentions, the medical evidence of record fails to show 
more than a severe intervertebral disc syndrome, nor does it 
reveal incapacitating episodes of intervertebral disc 
syndrome of four or more weeks' duration during any previous 
12-month period.  There is no showing of unfavorable 
ankylosis of the lumbar spine or ankylosis of the 
thoracolumbar spine, such as would warrant the assignment of 
more than a 40 percent evaluation under Diagnostic Code 5289 
or the general rating formula for diseases and injuries of 
the spine.

In this regard, it is noted that the record, as developed 
since August 1994, identifies significant symptomatology of 
low back disablement, including that related to disc bulging, 
nerve root compression, and radiculopathy, but there is no 
showing that there are or were present persistent symptoms of 
sciatic neuropathy with only little intermittent relief or an 
absent ankle jerk consistent with pronounced intervertebral 
disc syndrome.  Included in the record is an August 1994 
entry in VA outpatient records indicating the existence of 
left L4-5 radiculopathy, with there being a November 2004 
entry with respect to impressions of left meralgia 
paresthetica and a question of S1 radiculopathy, based on 
some diminution of the left ankle jerk and a diminished 
sensory response.  (As discussed in more detail below, the 
veteran's peripheral neuropathy of the left lower extremity, 
while associated with his degenerative disc disease of the 
lumbar spine, is rated separate from the low back disability 
at 40 percent.)  In February 1995, a private treating 
physician reported that the veteran's lumbar and left 
extremity pain, for which treatment had been administered 
since November 1994, permanently disabled him for all work, 
but such a conclusion is unsupported by findings on VA 
medical examinations in November 1994, May 1995, and February 
1996, which while indicating objective evidence of pain, 
hypethesia, and a hypoactive ankle jerk, disclosed a fair 
degree of function, including range of motion of the lower 
spine.  Moreover, on May 1995, it was concluded by a VA 
medical professional that the findings shown were 
inconsistent with a focal neurologic deficit.  

It is noted that the Social Security Administration found the 
veteran permanently and totally disabled, effective from 
February 1995, but on the basis that the veteran's 
neuropsychiatric disorder met or equaled the criteria for 
affective disorders set forth in 20 C.F.R. Part 404, Subpart 
P, Appendix 1.  When the veteran was evaluated by VA in July 
1995 in its rehabilitation orthopedic clinic, it was noted 
that he was responding to various treatment modalities, 
including transcutaneous nerve stimulation, medications, and 
an exercise program.  On the other hand, an entry in medical 
records compiled by the service department in November 1995 
was to the effect that the veteran was unfit for duty because 
of radiculopathy, uncontrolled on medication or therapy.   

Counseling notes prepared in March 1996 by VA in connection 
with the veteran's application for or participation in 
Chapter 31 training are to the effect that that his multiple 
disabilities, including his service-connected spinal 
disorder, rendered him unable to work.  

On file is a July 1996 statement from the veteran's spouse.  
Therein, it was set forth that she had observed the veteran 
during periods of back and leg pain, and it was her 
description that such pain was severe.  

A Medical Evaluation Board examination by the service 
department in January 1997 yielded a diagnosis of low back 
pain with radiculopathy at L4, L5, and S1.  A Physical 
Evaluation Board in April 1997 found such disorder to be 20 
percent disabling under DC 5003 of the VA's Schedule for 
Rating Disabilities.  

On a VA orthopedic examination in July 2003, some limitation 
of motion was found, but there was no muscle spasm or 
evidence of radiculopathy.  Straight leg raising was noted to 
be negative.  On neurological evaluation at the same time, 
clinical signs of L5-S1 radiculopathy, weakness, and 
incoordination were in evidence, and there was found to be a 
marked restriction in range of motion.  On a Persian Gulf 
registry examination by VA in June 2004, there was a marked 
restriction of all movements and straight leg raising was 
positive at 30 degrees on the left side.  

The most recent VA peripheral nerve examination was conducted 
in March 2005, findings from which showed the veteran walked 
with a limp while using a cane.  Spinal movements were very 
markedly limited, such as forward flexion to 10 degrees.  
Diminished sensation and muscle strength were present and no 
ankle jerk was present on either side, with knee jerks being 
very hypoactive, bilaterally.  A VA spine examination at or 
about the same time, at which the veteran complained of 
severe and frequent pain of the spine, although he reported 
that he was able to walk more than one-quarter mile with use 
of a cane.  Indications of ankylosis were absent and there 
was no objective evidence of spasm, atrophy, guarding, pain 
with motion, tenderness, or weakness of the lumbar 
sacrospinalis, bilaterally.  Flexion was possible to 45 
degrees, with extension to 15 degrees, lateral flexion to 30 
degrees in both directions, and bilateral rotation to 30 
degrees.  No additional limitation of motion was noted on 
repetitive joint or spine use, due to pain, fatigue, 
weakness, or lack of endurance.  Knee and ankle jerks were 
shown to be two plus or normal. 

There is no showing of a pronounced disc syndrome throughout 
the appeal period, given the absence of persistent symptoms 
compatible with sciatic neuropathy, involving characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, other 
neurological findings appropriate to the site of the diseased 
disc, with but little intermittent relief resulting.  Thus, a 
rating in excess of 40 percent is not warranted under DC 
5293.  As noted above, the 40 percent rating is the maximum 
rating allowed under DCs 5292 and 5295 and there is no 
demonstration of unfavorable ankylosis of the lumbar spine, 
to warrant the assignment of a 50 percent rating under DC 
5289.  Beginning in September 2002 and continuing thereafter, 
there is no medical evidence of incapacitating episodes of 
intervertebral disc syndrome of at least four weeks' 
duration, and as of September 2003, evidence of ankylosis of 
the thoracolumbar spine is lacking.  Thus, a rating in excess 
of 40 percent is not warranted under the applicable rating 
criteria.  

It, too, must be remembered that, generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time due to exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993) (the assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired).  To that extent, time missed by the veteran from 
work due to his service-connected back disorder is adequately 
compensated by the 40 percent rating already assigned.  It is 
again pertinent to note that the veteran is in receipt of 
another 40 percent rating for his secondary peripheral 
neuropathy of the left lower extremity.  

In terms of pain and functional loss, no basis for the 
assignment of an increased schedular basis is identified 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca.  Pain is a 
listed criterion of the rating criteria for intervertebral 
disc syndrome, at least in terms of the criteria in effect 
prior to September 26, 2003.  There is indication of pain and 
weakness but only intermittently and when indicated, such are 
not accompanied by any defined additional loss of range of 
motion or other functional limitation.  In any event, where a 
veteran is in receipt of the maximum rating for limitation of 
motion of a joint, as in this case with the 40 percent rating 
for limitation of motion of the lumbar or thoracolumbar 
spine, 38 C.F.R. § 4.40 and 4.45 are not applicable.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Given the 
foregoing, it is concluded that the 40 percent rating already 
in effect adequately compensates the veteran for the level of 
impairment demonstrated.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 40 percent for residuals of a low 
back injury, with osteoarthritis and disc disease of the 
lumbar spine (including a broad-based disc bulge at L5-S1).  
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
appeal for a rating in excess of 40 percent for the veteran's 
low back disability must be denied.  38 U.S.C.A. § 5107(b); 
see also, e.g., Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Merits of the Claim for Initial Rating for Peripheral 
Neuropathy of the Left Leg

By rating action in September 2003, a separate grant of 
service connection for peripheral neuropathy of the left 
lower extremity was established as secondary to the veteran's 
service-connected residuals of a low back injury with 
osteoarthritis of the lumbar spine and a broad-based disc 
bulge at L5-S1.  Such grant of service connection was made 
effective from September 23, 2002, and ultimately, an initial 
rating of 40 percent was assigned under DC 8520 as of that 
date.  

Given the fact that the veteran timely filed a notice of 
disagreement with the initial rating assigned, the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999) is applicable.  
Under Fenderson, at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found.  Hence, the question presented 
for review is whether the veteran demonstrates entitlement to 
an initial rating in excess of 40 percent for peripheral 
neuropathy of the left lower extremity from September 23, 
2002.  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate, or a 10 percent evaluation if 
it is mild.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis," with respect to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
Where the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  Finally, the 
ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, they are to be combined with the 
application of the bilateral factor.  38 C.F.R. § 4.124a.  
The bilateral factor is applicable when a partial disability 
results from disease or injury of both arms, or of both legs, 
or of paired skeletal muscles.  The ratings for the 
disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e., not 
combined) before proceeding with further combinations, or 
converting to the degree of disability.  38 C.F.R. § 4.26 
(2006).

There is no showing of complete or severe incomplete 
paralysis of the sciatic nerve throughout the appeal period.  
Foot dragging is reported on the most recent VA medical 
examination, albeit without a demonstration then or at any 
other time that active movement of the muscles below the knee 
is not possible or that flexion of the knee is weakened or 
lost, such as would warrant the assignment of an 80 percent 
rating for complete paralysis of the sciatic nerve under DC 
8520.  No atrophy was reported on VA medical examinations in 
June 2004 or March 2005, and on VA medical evaluations in 
July 2003, there were conflicting entries, with one examiner 
noting definite atrophy of the left leg and the other finding 
no evidence of atrophy.  Nerve conduction velocity testing, 
without an associated electromyogram, failed to identify 
evidence of peripheral neuropathy of the left leg.  Thus, in 
the absence of a showing of marked muscular atrophy, 
assignment of a 50 percent evaluation on the basis of severe 
incomplete paralysis of the sciatic nerve is precluded.  

The record fails to denote the existence of more than 
moderately severe incomplete paralysis affecting the sciatic 
nerve.  Findings or opinions indicating the presence of 
complete paralysis or even a severe incomplete paralysis of 
such nerve are lacking, and to that extent, the veteran's 
contentions as to an increased level of severity beyond that 
contemplated by the currently assigned 40 percent rating are 
unsubstantiated.  Fenderson, supra.  Inasmuch as a 
preponderance of the evidence is against the veteran's claim 
for a higher initial or staged rating, the benefit-of-the-
doubt doctrine is not applicable, and the appeal for a rating 
in excess of 40 percent for the veteran's peripheral 
neuropathy of the left lower extremity must also be denied.  
38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.

                                                  
Extraschedular Rating

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Here the current ratings assigned for the 
veteran's orthopedic and neurological manifestations of his 
low back and left lower extremity disabilities take into 
account significant functional impairment.  That is, the 
current 40 percent ratings adequately compensate for the 
degree of disability shown.  Such factors as marked 
interference with employment or frequent periods of 
hospitalization are not apparent.  Accordingly, a referral 
for consideration of an extraschedular rating is not 
warranted.  Id.


ORDER

A rating in excess of 40 percent for residuals of a low back 
injury, to include osteoarthritis and disc disease of the 
lumbar spine, is denied.  

An initial or staged schedular rating in excess of 40 percent 
from September 23, 2002, for peripheral neuropathy of the 
left lower extremity, is denied.


REMAND

Service connection for memory loss and chronic fatigue 
syndrome, both to include as due to undiagnosed illness, was 
denied by the RO in its rating decision of July 2004.  A 
notice of disagreement with such denials was received by the 
RO in January 2005.  Inasmuch as a statement of the case has 
yet to be prepared and furnished to the veteran as to such 
matters, and the record does not indicate that the veteran 
has withdrawn his notice of disagreement as to those matters, 
remand pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) 
is required.

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:
A statement of the case with respect to 
the July 2004 denial of the veteran's 
claims of entitlement to service 
connection for memory loss and chronic 
fatigue syndrome, to include as due to 
undiagnosed illness, must be prepared and 
furnished to the veteran and his 
representative.  The veteran is hereby 
advised that if the veteran wishes to 
preserve his right to appellate review of 
such matters by the Board, he must file a 
substantive appeal with respect to those 
matters within 60 days of the date of 
issuance of the statement of the case.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



______________________________________________
W. M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



______________________________________________
C. E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


